          Case 3:20-cv-08261-MTM Document 33 Filed 08/23/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   PURE Insurance Company,                             No. CV-20-08261-PCT-MTM
10                   Plaintiff,                          ORDER
11   v.
12   Clawfoot Supply LLC, et al.,
13                   Defendants.
14
15            Before the Court is Plaintiff’s Motion to Strike (doc. 28), filed July 29, 2021.
16   Plaintiff seeks to strike Defendant’s Supplemental Notice of Non-Parties at Fault (doc.

17   27). Plaintiff argues that the Supplemental Notice violates Rule 26(b)(5) of the Arizona
18   Rules of Civil Procedure, because it was filed more than 150 days after Defendant filed

19   its Answer (doc. 6) on October 7, 2020. Defendant filed a Response in Opposition (doc.

20   31) on August 12, 2021. Plaintiff did not file a Reply.
21            As an initial matter, the Court agrees with both parties that Ariz. R. Civ. P.
22   26(b)(5) applies to this proceeding. See Wester v. Crown Controls Corp., 974 F. Supp.

23   1284, 1288 (D. Ariz. 1996) (concluding Ariz. R. Civ. P. 26(b)(5) is “substantive” law that

24   a federal court sitting in diversity jurisdiction must apply under Erie R.R. Co. v.

25   Tompkins, 304 U.S. 64 (1938)); see also Raygarr LLC v. Emps. Mut. Cas. Co., 506 F.

26   Supp. 3d 737, 748 n.7 (D. Ariz. 2020). Rule 26(b)(5) states:
27            No later than 150 days after filing its answer, a party must serve on all other
              parties--and should file with the court--a notice disclosing any person: (A)
28            not currently or formerly named as a party in the action; and (B) whom the
              party alleges was wholly or partly at fault under A.R.S. § 12-2506(B). The
      Case 3:20-cv-08261-MTM Document 33 Filed 08/23/21 Page 2 of 3



 1         notice must disclose the identity and location of the nonparty allegedly at
           fault, and the facts supporting the allegation of fault. A party who has
 2         served a notice of nonparty at fault must supplement or correct its notice if
           it learns that the notice was or has become materially incomplete or
 3         incorrect and if the additional or corrective information has not otherwise
           been disclosed to the other parties through the discovery process or in
 4         writing. A party must supplement or correct its notice of nonparty at fault
           under this rule in a timely manner, but in no event more than 30 days after
 5         it learns that the notice is materially incomplete or incorrect. The trier of
           fact may not allocate any percentage of fault to a nonparty who is not
 6         disclosed in accordance with this rule except on stipulation of all the parties
           or on motion showing good cause, reasonable diligence, and lack of unfair
 7         prejudice to all other parties.
 8   Id. Defendant filed an initial Notice of Non-Parties at Fault on February 22, 2021 (doc.
 9   21), within the timeframe provided by Rule 26(b)(5). The initial Notice named Palacios
10   Remodeling as a potential non-party at fault but did not name Frank Palacios specifically.
11   The initial Notice also named a “John Doe I General Contractor” as a potential non-party
12   at fault for “negligent remodeling, restoration, construction, reconstruction or
13   maintenance work on the subject faucet.” (Doc. 21 at 2).
14         Plaintiff argues that Defendant knew the identity of Frank Palacios at the time
15   Initial Disclosure Statements were filed, and therefore cannot satisfy the provision of
16   Rule 26(b)(5) that permits a supplemental notice of filing only if “the additional or
17   corrective information has not otherwise been disclosed to the other parties through the
18   discovery process or in writing.” Id. Because Frank Palacios is listed in the Initial
19   Disclosure Statement, according to Plaintiff, that is enough to prevent Defendant from
20   filing the Supplemental Notice. (Doc. 28 at 2).
21         The Court denies Plaintiff’s Motion to Strike. Plaintiff does not explain how
22   Defendant should have been aware at the time the initial Notice was filed that Frank
23   Palacios was the general contractor responsible for pre-damage remodeling; Plaintiff’s
24   Initial Disclosure Statement identifies four different individuals (including Defendant)
25   who may have performed work at the subject property and does not describe in any detail
26   what type of work they performed. (Doc. 31-1, Ex. C at 15). It was only after Plaintiff’s
27   June 18, 2021 Response to Defendant’s Interrogatories that Plaintiff first notified
28   Defendant that Frank Palacios was the general contractor who “purchased and installed


                                                -2-
      Case 3:20-cv-08261-MTM Document 33 Filed 08/23/21 Page 3 of 3



 1   the faucets” Plaintiff alleges caused the damages in this action. (Doc. 31-1, Ex. A at 2, 4).
 2          Although Plaintiff’s Initial Disclosure Statement as to Frank Palacios describes
 3   that he will testify to work performed “both before and after the loss” (doc. 31-1, Ex. C at
 4   15), the Court concludes that Plaintiff’s Initial Disclosure Statement did not contain
 5   sufficient information to place Defendant on notice that Frank Palacios and “John Doe I
 6   General Contractor” were one and the same. The Court concludes that “additional or
 7   corrective information” within the meaning of Rule 26(b)(5) was not disclosed to
 8   Defendant prior to the filing of Plaintiff’s Interrogatory Responses, and therefore the
 9   filing of the Supplemental Notice was proper.
10          Kingsley Capital Management, LLC v. Sly, No. CV-10-02243-PHX-NVW, 2012
11   WL 3578855 (D. Ariz. Aug. 20, 2012), cited by Plaintiff, is easily distinguishable from
12   this case. In that case, the defendants’ notices of non-parties at fault were filed after the
13   150-day period. Id. at *1. The defendants offered no explanation for failing to file their
14   notices on time. Because the parties were not diligent, the court in Sly struck their notices
15   as untimely without excuse. Id. at *2.
16          In this case, Defendant filed a timely initial Notice that identified Palacios
17   Remodeling and “John Doe I General Contractor” as potential non-parties at fault. The
18   parties proceeded to disclose more information to each other in discovery. Once it
19   became clear during discovery that Frank Palacios was “John Doe I General Contractor,”
20   Defendant filed a supplemental Notice within the time period specified by Ariz. R. Civ.
21   P. 26(b)(5). The Court concludes Defendant complied with Rule 26(b)(5) in naming
22   Frank Palacios as a potential non-party at fault.
23          IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike (doc. 28) is denied.
24          Dated this 23rd day of August, 2021.
25
26
27
28


                                                 -3-
